Fourth Court of Appeals
                               San Antonio, Texas
                                     March 24, 2022

                                  No. 04-21-00470-CV

                               Lakshmana VISWANATH,
                                      Appellant

                                           v.

                               THE CITY OF LAREDO,
                                      Appellee

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2019CVK001492D1
                          Honorable Joe Lopez, Judge Presiding


                                     ORDER

      Appellee’s “Motion for Leave to File Late Appellee’s Brief” is GRANTED.



                                                _________________________________
                                                Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2022.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court